Case 4:19-cr-20022-MFL-SDD ECF No. 47, PageID.374 Filed 01/25/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 19-cr-20022
                                                   Hon. Matthew F. Leitman
v.

EMANUEL TOLON,

     Defendant.
__________________________________________________________________/

      ORDER DENYING DEFENDANT’S RENEWED MOTION FOR
             COMPASSIONATE RELEASE (ECF No. 34)

      On October 30, 2020, Defendant Emanuel Tolon filed a Renewed Motion for

Compassionate Release. (See Mot., ECF No. 34.) The Court held a video hearing

on Tolon’s motion on January 25, 2021. (See Notice of Hearing, ECF No. 42.) For

the reasons explained on the record, Tolon’s renewed motion is DENIED.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: January 25, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 25, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764


                                        1
